Citation Nr: 1129933	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to various service-connected orthopedic disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, and in September 2010, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  In December 2010 and February 2011, the Board sought an advisory medical opinion and clarification, respectively, from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first postservice year; and the Veteran's current lumbosacral spine disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected post total knee replacement right and left knee disabilities, multiple joint arthralgia, and/or history of rheumatoid arthritis.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

An October 2007 letter, prior to the initial adjudication, informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letter also provided him notice regarding disability ratings and effective date of award.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured and he was afforded VA spine examination in December 2009.  Furthermore, the Board secured a VHA medical advisory opinion (with a follow-up clarification) in this matter.  As will be discussed in greater detail below, the VHA opinion (and clarification) is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinion and clarification, and had an opportunity to respond.  

The Veteran's April 2009 VA Form 9 (substantive appeal) and a statement he submitted at the September 2010 videoconference hearing allege that VA has not considered findings of arthritis and osteoarthritis noted in specific STRs.  It is not in dispute that such findings were made on numerous occasions in service.  The question remaining (to be resolved) is whether the Veteran's lumbar degenerative disease is related to those findings of arthritis in service or was caused or aggravated by his service-connected disabilities.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims (See September 2009 DRO hearing testimony) that his arthritis that was manifested in service progressed to encompass his current lumbar spine (which was initially diagnosed in 2005.  He also claims that his service-connected bilateral post-TKR (total knee replacement) knee is the major cause of his lumbar arthritis and spinal stenosis.  [Service connection has been established for post right and left TKR knee arthritis, left total knee arthroplasty, multiple joint arthralgia, and history of rheumatoid arthritis.]

The Veteran's STRs note that he had a "vague back complaint" in October 1961 and include an April 1963 diagnosis of arthritis, rheumatoid, multiple joints.  The records also include an August 1966 physician's summary of "swollen and painful joints, arthritis or rheumatism, lameness, trick or locked knee all refer to arthritis, rheumatoid, multiple joints diagnosed in April 1963; no medication required, only occassional mild symptoms, nondisabling, no comp., no seq."  A February 1967 treatment report notes the Veteran's complaints of a several year history of joint pain.  Specifically, he had aches in the elbows, hands, wrists, knees and ankles, but not in the shoulders, hips, or back.  The impression was rheumatoid arthritis, by history.  As was asserted by the Veteran in a written statement, the STRs also include notations of osteoarthritis (in connection with treatment for the right knee).  

The initial postservice complaint of a back disorder is a September 2005 X-ray report which notes "history of acute onset lumbar spine started 4 weeks ago" and shows an impression of "[a]t least moderate degenerative changes through lumbosacral spine with diffuse decreased disc heights, large end plates, spurs, particularly anteriorly, and diminished disc height in upper lumbar segments in particular.  Prominent facet degenerative change is noted throughout lumbosacral segments."  Postservice records show that the Veteran had lumbosacral spine X-rays taken in March 2007 and lumbar spine computed tomography (CT) scan in July 2007.  He has received private (including steroid injections) and VA (including lumbar laminectomy in March 2009 and physical therapy) orthopedic treatment for his back complaints.  

In December 2009 a VA physician reviewed the Veteran's claims file, including his STRs, and opined:  

In summary, the information provided in [the Veteran's] C-file points to a veteran with no medical evidence of back conditions, injuries, or trauma while in the service or at the time he applied for VA disability [in March 1977].  There is also no medical evidence of a relationship between his current low back condition and the conditions already deemed to be service-connected, specifically his prosthetic knees, his diabetes mellitus, his degenerative arthritis, and his suspected (not proven) rheumatoid arthritis.  Rather than being associated with these conditions, it seems to me far more probable that his current low back condition represents his lower back's chronic response to his chronic overweight and obese condition.  The consequences of this response became clinically apparent in September 2005.  

A March 2010 private medical statement by M. L. L, M.D., indicates:  

Without prior information in regards to evaluations and imaging studies (X-rays, CAT scans, MRI's, bone scans) to assess for degree of degenerative change while he was in the service, it will be difficult to specifically determine when the degenerative changes involving his spine started.  There are several factors which will cause the progression of degenerative disc disease and degenerative joint disease of the spine which may occur several decades to just a few years prior to onset of symptoms and causing findings as noted on the MRI done on September 10, 2007.  Patient is aware that obesity may further progress degenerative change and recognizes need to lose weight.  

A September 2010 private medical statement from Dr. B. T. M notes that the Veteran has a diagnosis of osteoarthritis, which he has had for years, and that this has almost certainly contributed to his spinal stenosis.  The Veteran has also submitted extensive internet research articles in support of his claim.  

In December 2010, the Board found that the evidence regarding a nexus between the Veteran's current lumbar spine disability and the arthritis which he had in service was conflicting and inadequate for rating purposes and sought a VHA expert medical advisory opinion to resolve the matter.  In January 2011, a VA orthopedic surgeon opined that there is no evidence to support the contention that any current lumbar spine disability is related to an event or injury incurred during service (including the findings of multiple joint arthralgia and rheumatoid arthritis therein).  The expert also opined that the Veteran's current lumbar spine disability was not caused or aggravated by his service-connected disabilities (including bilateral knee disabilities, multiple joint arthralgia, and rheumatoid arthritis by history).  The expert explained that "[i]t is much more likely that [the Veteran] has had osteoarthritis in multiple joints and later developed lumbar spondylosis which is another degenerative disease."  The VHA expert further explained that that the genetic predisposition to osteoarthritis is a hot topic and knowledge in this area is rudimentary.  

In February 2011 the Board found that the January 2011 VHA opinion did not adequately explain the rationale as to why the Veteran's current lumbar spine disability was not caused or aggravated by his service-connected disabilities and asked the VHA expert for clarification.

In a February 2011 addendum the consulting VHA expert explained, in essence, that the Veteran's current lumbar spine disorder was a new disability, not caused or aggravated by the Veteran's service connected disabilities; the expert indicated that the lumbar spine disability is a degenerative disease with no known association, genetic or otherwise, with any other condition including the Veteran's service-connected disabilities.  

The evidence of record (including a December 2009 VA examination report) shows that the Veteran has multiple level degenerative disc disease of the spine as evidenced by decreased disc heights, large endplates, and spurs.  However, although his STRs note findings of arthritis, multiple joints; they are silent for a chronic lumbar spine disorder; and there is no evidence in the record to show that he has had a lumbar spine disorder continuously since his separation from service.  Consequently, service connection for a lumbar spine disorder on the basis that such disability became manifest in service and persisted is not warranted.  There is also no competent evidence that lumbar arthritis was manifested in the first postservice year; therefore, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumption (for arthritis).  [Notably, service connection has been established for multiple joint arthralgia and rheumatoid arthritis by history and the VHA expert explained that the Veteran "has had osteoarthritis in multiple joints and later developed lumbar spondylosis which is another degenerative disease."]

There are three requirements outlined above that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has lumbar degenerative disease, the disability for which service connection is sought, and that service connection has been established for post TKR, right and left knee arthritis, multiple joint arthralgia, and history of rheumatoid arthritis.  What the Veteran must still show to substantiate a secondary service-connection claim [at to lumbasacral spine disability] is that the service-connected disabilities caused or aggravated the lumbar degenerative disease.  There is conflicting medical evidence regarding this matter.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The evidence that tends to support the Veteran's claim in this matter includes a March 2010 private medical statement from Dr. M. L. L. which notes that "degenerative disc disease and degenerative joint disease of the spine may occur several decades to just a few years prior to onset of symptoms" and a statement from Dr. B. T. M. indicating that the Veteran's osteoarthritis has almost certainly contributed to his spinal stenosis.  The Board finds those opinions lacking in probative value as they are phrased in terms that are inconclusive and speculative (i.e., "may occur several decades to just a few years prior to onset of symptoms" (Dr. M. L. L.) and "Veteran's osteoarthritis, which he has had for years" (Dr. B. T. M.)) and/or did not include adequate explanation of rationale (Dr. B. T. M. statement).  See Obert, at 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Similarly, the opinions did not explain the underlying rationale for the conclusion reached.  For these reasons, the Board finds the private medical opinions somewhat lacking in probative value.  

In contrast, the January 2011 VHA expert opinion (with February 2011 clarification addendum) - that the Veteran's current lumbosacral spine disability is not related to his service because he had osteoarthritis in multiple joints and later developed lumbar spondylosis (which is another [separate] degenerative disease) and was not caused or aggravated by the service-connected disabilities because the lumbar spine disability is a degenerative disease with no known association, genetic or otherwise, with any other condition including the Veteran's service-connected disabilities - is based on a complete review of the Veteran's claims file and familiarity with the clinical data therein.  It is supported by explanation of rationale, the VHA expert explained that the Veteran's current lumbar spine degenerative disease is another (i.e., different) degenerative disease that has no known association with any other condition.  As the VA examiner is an orthopedist (who by virtue of training and experience is qualified to provide an opinion in the matter), included the rationale for the opinion, and considered possible alternatives for the etiology of the Veteran's lumbar spine disorder, his opinion merits the greater probative value.  Because the private providers did not acknowledge that the Veteran's degenerative arthritis and his spine disabilities are different/separate disorders, or explain how they might be related, their opinions have lesser probative value.  

The Veteran's own statements relating his lumbar spine disability to his service or service-connected disabilities are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; the etiology of a spine disability (absent evidence of arthritis) and whether one orthopedic disability causes or permanently aggravates another are ultimately medical questions not capable of lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's written statement (submitted at the September 2011 videoconference hearing] states that he wants "VA to accept the fact that the Spinal Stenosis is caused by Arthritis, Osteoarthritis, not Rheumatoid Arthritis" that was diagnosed in 1973.  However, the Board must rely on medical guidance in this matter; and the preponderance of the evidence is against the Veteran's claim.  

In support of his claim, the appellant has submitted information he obtained from internet research regarding spinal stenosis, osteoarthritis, and rheumatoid arthritis.  The Court has held that a medical article or treatise can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Here, the internet research medical evidence submitted by the Veteran is general in nature, does not specifically discuss his back disorder, and is not accompanied by any medical opinion of a medical professional which acknowledges that the generic scholarship and theories proposed in those articles apply in the instant case.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is related to his service, or was caused or aggravated by his service-connected orthopedic disabilities.  Accordingly, this claim must be denied.


ORDER

Service connection for a low back disorder, to include as secondary to various service-connected orthopedic disabilities, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


